FILED
                            NOT FOR PUBLICATION                             AUG 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30359

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00003-RFC

  v.
                                                 MEMORANDUM *
LESLIE JON CLAASSEN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Leslie Jon Claassen appeals from the 240-month sentence imposed

following his guilty-plea conviction for receipt of child pornography, in violation

of 18 U.S.C. § 2252A(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Claassen contends that his above-Guidelines sentence, which was imposed

to run consecutively to his state court sentence, is substantively unreasonable

because it is greater than necessary to satisfy the purposes of 18 U.S.C. § 3553(a).

In light of Claassen’s history of sexual abuse of minors and his repeated failure in

sexual offender treatment programs, the district court was within its discretion to

impose the federal sentence to run consecutively to Claassen’s state court sentence.

The sentence is substantively reasonable in light of the totality of the circumstances

and the section 3553(a) sentencing factors. See Gall v. United States, 552 U.S. 38,

51 (2007).

      AFFIRMED.




                                          2                                       11-30359